Name: Commission Regulation (EC) No 3255/94 of 19 December 1994 amending Regulation (EEC) No 3800/81 of 16 December 1981 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: documentation;  agricultural activity;  consumption;  economic geography;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31994R3255Commission Regulation (EC) No 3255/94 of 19 December 1994 amending Regulation (EEC) No 3800/81 of 16 December 1981 determining the classification of vine varieties Official Journal L 346 , 31/12/1994 P. 0032 - 0056 Finnish special edition: Chapter 3 Volume 64 P. 0167 Swedish special edition: Chapter 3 Volume 64 P. 0167 COMMISSION REGULATION (EC) No 3255/94 of 19 December 1994 amending Regulation (EEC) No 3800/81 of 16 December 1981 determining the classification of vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1) as last amended by Regulation (EC) No 1891/94 (2), and in particular Article 13 (5) thereof, Whereas the classification of vine varieties approved for cultivation in the Community is determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EEC) No 3369/92 (4), in accordance with Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (5), as amended by Regulation (EEC) No 3577/90 (6); Whereas certain wine-grape vine varieties have been examined and found to be suitable for cultivation in accordance with Commission Regulation (EEC) No 2314/72 of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation (7), as last amended by Regulation (EEC) No 2462/93 (8), for the whole of the territory of the United Kingdom and for certain administrative units of Germany, Italy, Greece and Spain; whereas those varieties should be included in the category of vine varieties provisionally authorized for that territory and those administrative units, in accordance with Article 11 (1) (b) of Regulation (EEC) No 2389/89; Whereas the classification of wine-grape and table-grape varieties should include among the varieties authorized and recommended for the whole of Belgium and for certain administrative units of Germany, Greece, Italy and Portugal, certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 2389/89; Whereas experience has shown that the wine obtained from certain wine-grape vine varieties and the grapes obtained from certain table-grape vine varieties which have been included for five years in the classification of varieties authorized for certain administrative units of Germany, Italy, Greece, Spain and Portugal may be considered as normally of good quality; whereas those varieties should therefore be classified among the varieties recommended for those administrative units in accordance with Article 11 (2) (a) of Regulation (EEC) No 2389/89; Whereas certain wine-grape and table-grape vine varieties that have been included for at least five years in the classification of varieties provisionally authorized for some administrative units of Italy and certain administrative units of Greece have been found to be suitable for cultivation; whereas these varieties should therefore be permanently classified among the vine varieties authorized and recommended for those administrative units in accordance with Article 11 (4) of Regulation (EEC) No 2389/89; Whereas experience has shown that the requirements remaining in the list of recommended varieties for certain administrative units of Italy and Germany have not been fulfilled for one vine variety; whereas that variety should therefore be classified among the varieties authorized for those administrative units in accordance with Article 11 (2) (b) of Regulation (EEC) No 2389/89; Whereas certain vine varieties authorized in the United Kingdom were earlier eliminated when their period of temporary authorization expired; whereas it has been found that these plants have not been replaced, for the time being, and in order not to penalize the procedures, these varieties should be re-inserted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 197, 30. 7. 1994, p. 42.(3) OJ No L 381, 31. 12. 1981, p. 1.(4) OJ No L 342, 25. 11. 1992, p. 11.(5) OJ No L 232, 9. 8. 1989, p. 1.(6) OJ No L 352, 17. 12. 1990, p. 22.(7) OJ No L 248, 1. 11. 1972, p. 53.(8) OJ No L 226, 7. 9. 1993, p. 1. ANNEX The Annex to Regulation (EEC) No 3800/81 is hereby amended as follows: I. In Title I, subtitle 1, point 'I. BELGIUM' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): - the following varieties are added to the category of recommended vine varieties: Auxerrois B, Gamay N, Pinot Blanc B, Pinot Gris G and Pinot Noir N. II. In Title I, subtitle 1, point 'II. GERMANY' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): 2. Regierungsbezirk Trier - the following varieties are added to the category of authorized vine varieties: Dunkelfelder N and Phoenix B (1)(). 3. Regierungsbezirk Koblenz - the variety Phoenix B (2)() is added to the category of authorized vine varieties. 4. Regierungsbezirk Rheinhessen-Pfalz: - the variety Phoenix B (3)() is added to the category of authorized vine varieties. 5. Saarland - the variety Phoenix B (4)() is added to the category of authorized vine varieties. 7. Regierungsbezirk Karlsruhe: - the following varieties are added to the category of recommended vine varieties: Ehrenfelser B (II) and Muskat-Trollinger N (II), - the variety Perle Rs (11) is added to the category of authorized vine varieties. 8. Regierungsbezirk Freiburg. This point is replaced by the following text: '8. Regierungsbezirk Freiburg: (a) Recommended vine varieties Auxerrois B, Bacchus B (13), Weisser Burgunder B, Freisamer B (14), Gewuerztraminer Rs, Roter Gutedel R, Weisser Gutedel B, Kerner B, Mueller-Thurgau B, Gelber Muskateller B (14), Roter Muskateller R (14), Muskat-Ottonel B (14), Nobling B (14), Weisser Riesling B, Rulaender G, Scheurebe B, Gruener Silvaner B, Blauer Spaetburgunder N, Roter Traminer R. (b) Authorized vine varieties Chardonnay B, Deckrot N.' 9. Regierungsbezirk Stuttgart. This point is replaced by the following text: '9. Regierungsbezirk Stuttgart: (a) Recommended vine varieties Auxerrois B, Bacchus B (15), Weisser Burgunder B, Dornfelder N, Ehrenfelser B (16), Blauer Fruehburgunder N, Gewuerztraminer Rs, Roter Gutedel R (16), Weisser Gutedel B (16), Helfensteiner N (16), Heroldrebe N (16), Kerner B, Blauer Limberger N (16), Muellerrebe N, Mueller-Thurgau B, Gelber Muskateller B (16), Roter Muskateller R (16), Muskat Ottonel B, Muskat-Trollinger N (16), Blauer Portugieser N, Weisser Riesling B, Rulaender G, Scheurebe B, Blauer Silvaner N, Gruener Silvaner B, Blauer Spaetburgunder N, Blauer Trollinger N (16), Roter Traminer R. (b) Authorized vine varieties: Chardonny B (5)(), Perle Rs.' 10. Regierungsbezirk Tuebingen. This point is replaced by the following text: '10. Regierungsbezirk Tuebingen: (a) Recommended vine varieties: Auxerrois B (17), Bacchus B (17), Weisser Burgunder B, Dornfelder N (18), Blauer Fruehburgunder N (18), Gewuerztraminer Rs, Roter Gutedel R, Weisser Gutedel B, Helfensteiner N (18), Heroldrebe N (18), Kerner B, Blauer Limberger N (18), Muellerrebe N (18), Mueller-Thurgau B, Blauer Portugieser N (18), Weisser Riesling B (17), Rulaender G, Scheurebe B (17), Gruener Silvaner B, Blauer Spaetburgunder N, Roter Traminer R. (b) Authorized vine varieties: - Chardonnay B (6)(), Deckrot N.' 11. Regierungsbezirk Unterfranken: - the variety Perle Rs is deleted from the category of recommended vine varieties and the variety Domina N is added to that category; - the variety Perle Rs is added to the category of authorized vine varieties and the variety Domina N is deleted from that category. 12. Regierungsbezirk Mittelfranken: - the variety Perle Rs is deleted from the category of recommended vine varieties and the variety Domina N is added to that category, - the variety Perle Rs is added to the category of authorized vine varieties and the variety Domina N is deleted from that category. 13. Regierungsbezirk Oberfranken, Landkreis Bamberg: - the variety Perle Rs is deleted from the category of recommended vine varieties and the variety Domina N is added to that category, - the variety Perle Rs is added to the category of authorized vine varieties and the variety Domina N is deleted from that category. 14. Regierungsbezirk Niederbayern, Landkreis Landshut: - the variety Perle Rs is deleted from the category of recommended vine varieties and the variety Domina N is added to that category, - the variety Perle Rs is added to the category of authorized vine varieties and the variety Domina N is deleted from that category. 15. Regierungsbezirk Oberpfalz, Landkreis Regensburg: - the variety Perle Rs is deleted from the category of recommended vine varieties and the variety Domina N is added to that category, - the variety Perle Rs is added to the category of authorized vine varieties and the variety Domina N is deleted from that category. 16. Regierungsbezirk Schwaben, Landkreis Lindau: - the variety Perle Rs is deleted from the category of recommended vine varieties and the variety Domina N is added to that category, - the variety Perle Rs is added to the category of authorized vine varieties and the variety Domina N is deleted from that category. 17. Regierungsbezirk Kassel, Landkreis Melsungen, commune of Boeddiger: - the variety Perle Rs is deleted from the category of recommended vine varieties and the variety Domina N is added to that category, - the variety Perle Rs is added to the category of authorized vine varieties and the variety Domina N is deleted from that category. 18. Saxony: - the following varieties are added to the category of authorized vine varieties: AndrÃ © N, Domina N, Dunkelfelder N, Gruener Silvaner B, Huxelrebe B, Kanzler B, Kerling G (7)(), Muellerrebe N, Perle von Zala B (8)(), Veltinger B and Welschriesling B (9)(). III. In Title I, subtitle 1, point 'III. GREECE' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): 2. Nomos Rodopis (Rodopi): - the following varieties are added to the category of recommended vine varieties: Roditis (Roditis) Rs, - the following varieties are added to the category of authorized vine varieties: Cabernet Sauvignon N (10)(), Merlot N (11)() and Syrah N (12)(). 3. Nomos Xanthi (Xanthi): - the variety Merlot N is added to the category of recommended vine varieties. 4. Nomos Dramas (Drama): - the following varieties are added to the category of recommended vine varieties: Cabernet Franc N, Cabernet Sauvignon N, Merlot N, Sauvignon B, Syrah N, Ugni blanc B, - the following varieties are added to the category of authorized vine varieties: Chardonnay B (13)(), Malagoyzia (Malagouzia) B (14)(), - the following varieties are deleted from the category of authorized vine varieties: Cabernet Franc N, Cabernet Sauvignon N, Merlot N, Sauvignon B. 5. Nomos Kavalas (Kavala): - the following varieties are added to the category of recommended vine varieties: Cabernet Sauvignon N, Merlot N, Syrah N, Ugni blanc B, - the following varieties are added to the category of authorized vine varieties: Asyrtiko (Assyrtico) B, Cabernet Franc N, Chardonnay B (15)(). 7. Nomos Chalkidikis (Khalkidiki): - the following varieties are added to the category of recommended vine varieties: Merlot N and Sauvignon B, - the following varieties are added to the category of authorized vine varieties: Malagoyzia (Malagouzia) B (16)(), - the following varieties are deleted from the category of authorized vine varieties: Merlot N and Sauvignon B. 9. Nomos Kilkis (Kilkis): - the following varieties are added to the category of recommended vine varieties: Ugni Blanc B and Zoymiatiko (Zoumiatiko) B, - the following varieties are added to the category of authorized vine varieties: Aligote B (17)(), Malagoyzia (Malagouzia) B (18)() and Merlot N (19)(), Sauvignon B (20)(). 10. Nomos Imathias (Imathia): - the variety Merlot N is added to the category of recommended vine varieties, - the following varieties are added to the category of authorized vine varieties: Chardonnay B and Sauvignon B. 12. Nomos Pellas (Pella): - the following varieties are added to the category of recommended vine varieties: Chardonnay B, Merlot N, Negkoska (Negoska) N, Sauvignon B, Ugni Blanc B, - the variety Athiri (Athiri) B (21)() is added to the category of recommended vine varieties. 14. Nomos Florinis (Florina): - the variety Sauvignon B is added to the category of recommended vine varieties, - the variety Sauvignon B is added to the category of authorized vine varieties. 23. Nomos Magnisias (Magnisia): - the following varieties are added to the category of recommended vine varieties: Asyrtiko (Assyrtiko ) B, Syrah N, - the variety Krasato (Krassato) N is added to the category of authorized vine varieties, - the variety Syrah N is deleted from the category of authorized vine varieties. 24. Nomos Larisas (Larisa): - the following varieties are added to the category of recommended vine varieties: Asyrtiko (Assyrtiko) B, Ugni Blanc B. 26. Nomos Karditsas (Karditsa): - the variety Asyrtiko (Assyrtiko) B is added to the category of recommended vine varieties. 28. Nomos Fthiotida (Fthiotida): - the variety Athiri (Athiri) B is added to the category of recommended vine varieties. 31. Nomos Voiotias (Viotia): - the following varieties are added to the category of authorized vine varieties: Cabernet Frank N, Merlot N, Ugni Blanc B. 32. Nomos Evvoias (Evvia): - the following varieties are added to the category of recommended vine varieties: Athiri (Athiri) B, Cabernet Sauvignon N, Carignan N, Grenache rouge N, Syrah N. - the variety Athiri (Athiri) B is deleted from the category of authorized vine varieties. 33. Nomos Attikis (Attiki): - the variety Cabernet Franc N is deleted from the category of authorized vine varieties. 36. Nomos Achaias (Akhaia): - the variety Goystolidi (Goustolidi) B is added to the category of recommended vine varieties, - the variety Goystolidi (Goustolidi) B is deleted from the category of authorized vine varieties. 37. Nomos Ileias (Ilia): - the variety Skiadopoylo (Skiadopoulo) B is added to the category of recommended vine varieties, - the variety Zakynthino (Zakynthino) B is deleted from the category of authorized vine varieties. 38. Nomos Messinias (Messinia): - the following varieties are added to the category of recommended vine varieties: Grenache Blanc B, Syrah N. 40. Nomos Arkadias (Arkadia): - the following varieties are added to the category of recommended vine varieties: Chardonnay B, Traminer B, - the following varieties are deleted from the category of authorized vine varieties: Chardonnay B, Traminer B. 42. Nomos Kefallinias (Kefallinia): - the following varieties are added to the category of recommended vine varieties: Chardonnay B, Moschatella (Moschatella) B, Moschofilero (Moschofilero) RS, Sauvignon B, Zakynthino (Zakynthino) B. 43. Nomos Zakynthoy (Zakinthos): - the variety Katsakoylias (Katsakoulias) N is added to the category of recommended vine varieties, - the variety Katsakoylias (Katsakoulias) N is deleted from the category of authorized vine varieties. 44. Nomos Kykladon (Kiklades): - the variety Aidani mavro (AÃ ¯dani Mavro) N is added to the category of recommended vine varieties, - the variety Aidani mavro (AÃ ¯dani Mavro) N is deleted from the category of authorized vine varieties. 47. Nomos Samoy (Samos): - the variety Fokiano (Fokiano) N is added to the category of recommended vine varieties Synistomeni mono gia to nisi Ikaria, exclusively for the island of Ikaria. 50. Nomos Irakleioy (Iraklio): - the following varieties are added to the category of recommended vine varieties Vidiano (Vidiano) B, Moschato Spinas (Muschato Spinas) B, - the variety Plyto (Plito) B is added to the category of authorized vine varieties, - the variety Tachtas (Tachtas) B is deleted from the category of authorized vine varieties. 51. Nomos Rethymnis (Rethimno): - the variety Liatiko (Liatiko) N is added to the category of recommended vine varieties, - the variety Liatiko (Liatiko) N is deleted from the category of authorized vine varieties. IV. In Title I, subtitle 1, point 'IV. FRANCE' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): 11. DÃ ©partement de l'Aude: in paragraph A and paragraph B: - the following varieties are added to the category of recommended vine varieties: Colombard B and Viognier B, - the following varieties are deleted from the category of authorized vine varieties: Colombard B and Viognier B. 34. DÃ ©partement de l'HÃ ©rault: - after the variety 'Arinarnoa N', the variety 'Viognier B' is added in the category of recommended vine varieties, - the following varieties are deleted from the category of authorized vine varieties: Colombard B and Viognier B. V. In Title I, subtitle I, point 'V. ITALY' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): 1. Provincia di Aosta: - in the category of authorized vine varieties, the asterisk is deleted for the following varieties: Chardonnay B, Cornallin Rs, Mayolet Rs, Petite Arvine B, PriÃ © blanc B, PriÃ © rouge Rs. 2. Provincia di Alessandria: - in the category of authorized vine varieties, the asterisk is deleted for the variety Cabernet Franc N. 3. Provincia di Asti: - in the category of authorized vine varieties, the asterisk is deleted for the following varieties: Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Riesling B, RuchÃ © N, Sauvignon B. 4. Provincia di Cuneo: - in the category of authorized vine varieties, the asterisk is deleted for the following varieties: Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Mueller Thurgau B, Pelaverga N, Riesling italico B. 10. Provincia di La Spezia: - the variety Cabernet Franc N (22)() is deleted from the category of authorized vine varieties. 11. Provincia di Savona: - the variety Trebbiano toscano B (23)() is deleted from the category of authorized vine varieties. 13. Provincia di Brescia: - in the category of authorized vine varieties, the asterisk is deleted for the following varieties: Chardonnay B, Invernenga B. 22. Provincia di Trento: - in the category of authorized vine varieties, the asterisk is deleted for the following varieties: Kerner B, Incrocio Manzoni 6.0.13 B, Meunier N, Rebo N. 24. Provincia di Padova: - the variety Incrocio Manzoni 6.0.13 B is added to the category of authorized vine varieties and the asterisk is deleted for the following varieties: Incrocio bianco Fedit 51 C.S.G.B.and Moscato giallo B. 26. Provincia di Treviso: - the variety Boschera B is added to the category of authorized vine varieties and the asterisk is deleted for the varieties Incrocio Manzoni 6.0.13 B and Wildbacher N. 27. Provincia di Venezia: - the variety Incrocio Manzoni 6.0.13 B is added to the category of authorized vine varieties and the asterisk is deleted for the following varieties: Ancellotta N, Chardonnay B and Tocai rosso N. 28. Provincia di Verona: - the variety Incrocio Manzoni 6.0.13 B is added to the category of authorized vine varieties. 29. Provincia di Vicenza: - the variety Incrocio Manzoni 6.0.13 B is added to the category of authorized vine varieties and the asterisk is deleted for the variety Incrocio bianco Fedit 51 C.S.G.B. 30. Provincia di Gorizia: - The variety Incrocio Manzoni 6.0.13 B is added to the category of authorized vine varieties and the asterisk is deleted for the following varieties: Chardonnay B, Moscato giallo B, Moscato rosa Rs and Schioppettino N. 31. Provincia di Pordenone: - the variety Incrocio Manzoni 6.0.13 B is added to the category of authorized vine varieties and the asterisk is deleted for the following varieties: Chardonnay B, Moscato giallo B and Moscato rosa Rs. 32. Provincia di Trieste: - the variety Vitouska B is added to the category of authorized vine varieties and the asterisk is deleted for the variety Chardonnay B. 33. Provincia di Udine: - the variety Incrocio Manzoni 6.0.13 B is added to the category of authorized vine varieties and the asterisk is deleted for the following varieties: Chardonnay B, Moscato giallo B and Moscato rosa Rs. 36. Provincia di Forli: - the variety Pignoletto B is added to the category of authorized vine varieties and the variety Ribolla gialla B (24)() is deleted from that category. 37. Provincia di Modena: - the variety Malbo gentile N is added to the category of authorized vine varieties. 40. Provincia di Ravenna: - the variety Raboso veronese N (25)() is deleted from the category of authorized vine varieties. 41. Provincia di Reggio Emilia: - the following varieties are added to the category of recommended vine varieties: Chardonnay B, Lambrusco di Sorbara, Lambrusco Grasparossa N, Marzemino N, Merlot N, Pinot grigio G, Sangiovese N and Trebbiano modenese N, - the variety Malbo gentile N is added to the category of authorized vine varieties and the following varieties are deleted from that category: Lambrusco di Sorbara N, Lambrusco Grasparossa N, Marzemino N and Merlot N. 42. Provincia di Arezzo: - the following varieties are added to the category of recommended vine varieties: Cabernet Franc N, Pinot grigio G, Pinot nero N, Sauvignon B and Syrah N. 44. Provincia di Grosseto: - the following varieties are added to the category of recommended vine varieties: Merlot N, Pinot nero N and Syrah N. 45. Provincia di Livorno: - the varieties Chardonnay B and Syrah N are added to the category of recommended vine varieties. - the variety Cabernet Franc N is added to the category of authorized vine varieties. 46. Provincia di Lucca: - the following varieties are added to the category of recommended vine varieties: Gamay N and Pinot nero N. 47. Provincia di Massa Carrara: - the following varieties are added to the category of recommended vine varieties: Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Pinot bianco B, Pinot grigio G, Sauvignon B and Syrah N. 48. Provincia di Pisa: - the following varieties are added to the category of recommended vine varieties: Cabernet Sauvignon N, Chardonnay B, Gamay N, Pinot grigio G and Pinot nero N. 49. Provincia di Pistoia: - the following varieties are added to the category of recommended vine varieties: Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Gamay N, Pinot bianco B, Pinot grigio G, Pinot nero N and Sauvignon B. 50. Provincia di Siena: - the variety Brunello di Montalcino N is deleted from the category of recommended vine varieties and the following varieties are added to that category: Cabernet Franc N, Gamay N and Syrah N. 51. Provincia di Ancona: - the following varieties are added to the category of recommended vine varieties: Chardonnay B and Sauvignon B. 55. Provincia di Perugia: - the following varieties are added to the category of recommended vine varieties: Riesling B and Sauvignon B. 56. Provincia di Terni: - The following varieties are added to the category of recommended vine varieties: Cabernet Sauvignon N, Pinot grigio G, Riesling B and Sauvignon B. 58. Provincia di Latina: - The following varieties are added to the category of recommended vine varieties: Petit Verdot N and Syrah N, - the variety Cabernet Sauvignon N is added to the category of authorized vine varieties. 60. Provincia di Roma: - the variety Cabernet Sauvignon N is added to the category of authorized vine varieties and the variety Trebbiano romagnolo B (26)() is deleted from that category. 61. Provincia di Viterbo: - the variety Trebbiano romagnolo B (27)() is deleted from the category of authorized vine varieties. 63. Provincia di Benevento: - the asterisk is deleted for the variety Malvasia Bianca di Candia B in the category of authorized vine varieties. 67. Provincia di Chieti: - the following varieties are added to the category of authorized vine varieties: Falanghina B, Garganega B, Greco B, Incrocio Manzoni 6.0.13 B, Riesling italico B and Sauvignon B. 68. Provincia de L'Aquila: - the following varieties are added to the category of authorized vine varieties: Falanghina B, Greco B, Incrocio Manzoni 6.0.13 B and Malvasia bianca di Candia B, Sauvignon B. 69. Provincia di Pescara: - the following varieties are added to the category of authorized vine varieties: Aglianico N, Biancame B, Cabernet Franc N, Cabernet Sauvignon N, Dolcetto N, Maiolica N, Malbeck N, Montnico bianco B, Moscato bianco B, Mostosa B, Pecorino B and Verdicchio bianco B. 70. Provincia di Teramo: - the following varieties are added to the category of authorized vine varieties: Aglianico N, Barbera N, Cabernet Sauvignon N, Cococciola B, Malvasia bianca di Candia B, Moscato bianco B, Mostosa B, Passerina B, Sauvignon B, Verdiccio bianco B and Vermentino B. 72. Provincia di Bari: - the asterisk is deleted for the variety Incrocio Manzoni 6.0.13 B in the category of authorized vine varieties. 77. Provincia di Matera: - the asterisk is deleted for the varieties Chardonnay B and Pinot grigio G in the category of authorized vine varieties. 78. Provincia di Potenza: - The asterisk is deleted for the varieties Chardonnay B and Pinot grigio G in the category of authorized vine varieties. 80. Provincia di Cosenza: - the variety Pecorello B is added to the category of recommended vine varieties, - the variety Pecorello B is deleted to the category of authorized vine varieties. 81. Provincia di Reggio Calabria: - the following varieties are added to the category of recommended vine varieties: Guardavalle B and Ansonica B, - the variety Guardavalle B is deleted from the category of authorized vine varieties. 82. Provincia di Agrigento: - the following varieties are added to the category of authorized vine varieties: Merlot N, Syrah N and Trebbiano toscano B, - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties. 83. Provincia di Caltanissetta: - the following varieties are added to the category of authorized vine varieties: Cabernet Sauvignon N, Merlot N and Trebbiano toscano B, - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties; 84. Provincia di Catania: - the following varieties are added to the category of authorized vine varieties: Merlot N and Trebbiano toscano B, - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties. 85. Provincia di Enna: - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties, - the variety Trebbiano toscano B is added to the category of authorized vine varieties. 86. Provincia di Messina: - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties, - the variety Trebbiano toscano B is added to the category of authorized vine varieties. 87. Provincia di Palermo: - the following varieties are added to the category of authorized vine varieties: Merlot N, Syrah N and Trebbiano toscano B, - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties. 88. Provincia di Ragusa: - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties, - the variety Trebbiano toscano B is added to the category of authorized vine varieties. 89. Provincia di Siracusa: - the following varieties are added to the category of authorized vine varieties: Cabernet Sauvignon N, Chardonnay B and Trebbiano toscano B, and the asterisk is deleted for the varieties Albanello B and Perricone N, - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties. 90. Provincia di Trapani: - the following varieties are added to the category of authorized vine varieties: Malvasia bianca B, Merlot N, Syrah N and Trebbiano toscano B, - the variety Trebbiano toscano B is deleted from the category of recommended vine varieties. 91. Provincia di Cagliari: - in the category of authorized vine varieties the asterisk is deleted for the following varieties: Aleatico N, Aglianico N, Ancellotta N, Barbera sarda N, Cabernet Franc N, Cabernet Sauvignon N, Falanghina B, Garganega B, Malvasia N, Merlot N, Montepulciano N, Nebbiolo N, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling B, Sauvignon B and Traminer aromatico B. The following varieties are provisionally added: Ansonica B (28)(), Arneis B (29)(), Calabrese N (30)(), Cortese B (31)(), Croatina N (32)(), Fiano B (33)(), Greco B (34)(), Incrocio Manzoni 6.0.13 B (35)(), Malbeck N (36)(), Malvasia istriana B (37)(), Marzemino N (38)(), Mueller Thurgau B (39)(), Primitivo N (40)(), Refosco dal peduncolo rosso N (41)(), Semillon b (42)(), Sylvaner verde B (43)(), Syrah N (44)(), Teroldego N (45)(), Verdicchio bianco B (46)() and Verduzzo friulano B (47)(). 92. Provincia di Nuoro: - the variety Sangiovese N is added to the category of authorized vine varieties and the asterisk is deleted for the following varieties: Aleatico N, Aglianico N, Ancellotta N, Barbera N, Cabernet franc N, Cabernet Sauvignon N, Falanghina B, Garganega B, Malvasia N, Merlot N, Montepulciano N, Nebbiolo N, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling B, Sauvignon B and Traminer aromatico B. The following varieties are provisionally added: Ansonica B, Arneis B (48)(), Calabrese N (49)(), Cortese B (50)(), Croatina N (51)(), Fiano B (52)(), Greco B (53)(), Incrocio Manzoni 6.3.13 B (54)(), Malbeck N (55)(), Malvasia instriana B (56)(), Marzemino N (57)(), Mueller Thurgau B (58)(), Primitivo N (59)(), Refosco dal peduncolo rosso N (60)(), Semillon B (61)(), Sylvaner verde B (62)(), Syrah N (63)(), Teroldego N (64)(), Verdicchio bianco B (65)() and Verduzzo friulano B (66)(). 93. Provincia di Oristano: - in the category of authorized vine varities, the asterisk is deleted for the following varieties: Aleatico N, Aglianico N, Ancellotta N, Barbera sarda N, Cabernet Franc N, Cabernet Sauvignon N, Falanghina B, Garganega G, Malvasia N, Merlot N, Montepulciano N, Nebbiolo N, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling B, Sauvignon B, Torbato B and Traminer aromatico B. The following varieties are provisionally added: Ansonica B, Arneis B (67)(), Calabrese N (68)(), Cortese B (69)(), Croatina N (70)(), Fiano B (71)(), Greco B (72)(), Incrocio Manzoni 6.0.13 B (73)(), Malbeck N (74)(), Malvasia istriana B (75)(), Marzemino N (76)(), Mueller Thurgau B (77)(), Primitivo N (78)(), Refosco dal peduncolo rosso N (79)(), Semillon B (80)(), Sylvaner verde B (81)(), Syrah N (82)(), Teroldego N (83)(), Verdiccio bianco B (84)() and Verduzzo friulano B (85)(). 94. Provincia di Sassari: - the variety Semidano B is added to the category of authorized vine varieties and the asterisk is deleted for the following varieties: Aleatico N, Aglianico N, Ancellotta N, Barbera sarda N, Cabernet Franc N, Cabernet Sauvignon N, Falanghina B, Garganega B, Malvasia N, Merlot N, Montepulciano N, Nebbiolo N, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling B, Sauvignon B and Traminer aromatico B. The following varieties are provisionally added: Ansonica B, Arneis B (86)(), Calabrese N (87)(), Cortese B (88)(), Croatina N (89)(), Fiano B (90)(), Greco B (91)(), Incrocio Manzoni 6.0.13 B (92)(), Malbeck N (93)(), Malvasia istriana B (94)(), Marzemino N (95)(), Mueller Thurgau B (96)(), Primitivo N (97)(), Refosco dal peduncolo rosso N (98)(), Semillon B (99)(), Sylvaner verde B (100)(), Syrah N (101)(), Teroldego N (102)(), Verdicchio bianco B (103)() and Verduzzo friulano B (104)(). Va. In Title I, subtitle 1, throughout point 'V. ITALY': - 'Bonarda piemontese N' is replaced by 'Bonarda N', - 'Bovale sardo N' is replaced by 'Bovale N', - 'Corvina veronese N' is replaced by 'Corvina N', - 'Frappato di Vittoria N' is replaced by 'Frappato N', - 'Malvasia bianca lunga o del Chianti B' is replaced by 'Malvasia bianca lunga B', - 'Negrara trentina N' is replaced by 'Negrara N', - 'Nero buono di Cori N' is replaced by 'Nero buono N', - 'Pascale di Cagliari N' is replaced by 'Pascale N', - 'Pignola valtellinese N' is replaced by 'Pignola N', - 'Riesling renano B' is replaced by 'Riesling B'. VI. In Title I, subtitle 1, point 'VIII. UNITED KINGDOM' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): - the following varieties are added to the category of authorized vine varieties: Orion B (105)(), Pino Blanc B (106)() and Senator B (107)(), - the following varieties are added to the category of temporarily authorized vine varieties: Kranzler B, Madeleine Royale B, Mariensteiner B and Perle Rs. VII. In Title I, subtitle 1, point 'IX. SPAIN' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): 1. Comunidad AutÃ ³noma de Galicia Provincias: La CoruÃ ±a, Lugo, Orense y Pontevedra: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties - AlbariÃ ±o B, - Brancellao, Brancello N, - CaiÃ ±o tinto, CaiÃ ±o bravo, CachÃ ³n N, - DoÃ ±a Blanca B, - Espadeiro, Torneiro N, - FerrÃ ³n N, - Godello B, - Loureira, Loureiro blanco, MarquÃ ©s B, - Loureiro tinto N, - Mencia N, - Merenzao, Maria ArdoÃ ±a, Bastardo N, - MouratÃ ³n, Negreda N, - Moza Fresca, DoÃ ±a Blanca B, - SousÃ ³n, Tintilla N, - TorrontÃ ©s B, - Treixadura B. (b) Authorized vine varieties: - Albillo B, - CaiÃ ±o blanco B, - Garnacha tintorera N, - Gran Negro N, - Palomino B, - Viura, Macabeo B.' 2. Communidad AutÃ ³noma del Principado de Asturias Point (b) is replaced by the following: '(b) Authorized vine varieties: - AlbarÃ ­n blanco B, - Albillo B, - Garnacha tintorera N, - MencÃ ­a N, - Picapoll blanco, Extra B, - Verdejo negro N.' 3. Comunidad AutÃ ³noma de Cantabria Point (b) is replaced by the following: '(b) Authorized vine varieties: - MencÃ ­a N, - Palomino B.' 4. Comunidad AutÃ ³noma del PaÃ ­ Vaso Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Garnacha tinta N, - Graciano N, - Hondabarri Beltza N, - Hondabarri Zuri B, - Mazuela N, - Tempranillo N, - Viura B. (b) Authorized vine varieties: - Folle Blanche B (108)(), - Garnacha blanca B, - MavasÃ ­a B'. 5. Comunidad Foral de Navarra Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Cabernet Sauvignon N, - Garnacha tinta N, - Graciano N, - Mazuela N, - Moscatel de grano menudo B, - Tempranillo N, - Viura B. (b) Authorized vine varieties: - Chardonnay B, - Garnacha blanca B, - MavasÃ ­a B; - Merlot N.' 6. Comunidad AutÃ ³noma de la Rioja Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Graciano N, - Mazuela N, - Tempranillo N, - Viura B. (b) Authorized vine varieties: - Garnacha blanca B, - Garnacha tinta N, - MavasÃ ­a B'. 7. Comunidad AutÃ ³noma de AragÃ ³n Provincias: Huesca, Teruel, Zaragoza: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Cabernet Sauvignon N, - Chardonnay B, - Garnacha tinta N, - Gewuerztraminer B, - Juan IbÃ ¡Ã ±ez, ConcejÃ ³n N, - Mazuela N, - Merlot N, - Moristel N, - Moscatel de AlejandrÃ ­a, Moscatel de MÃ ¡laga B, - Pinot noir N, - Riesling B, - Tempranillo, Cencibel N, - Viura, Macabeo B. (b) Authorized vine varieties: - AlcaÃ ±Ã ³n B, - Chenin B, - Gamay B, - Garnacha blanca B, - Garnacha peluda N, - Graciano N, - MalvasÃ ­a, Rojal N, - Monastrell N, - Parellada B, - Parelleta N, - Robal B, - Syrah N, - Xarello B.' 8. Comunidad AutÃ ³noma de Cataluna Provincias: Barcelona, Girona, Lleida, Tarragona: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Garnacha peluda N, - Garnacha tinta, Lladoner N, - Parellada, Montonec, Montonega B, - Tempranillo, Ull de Llebre N, - Viura, Macabeo B, - Xarello, Cartoixa, Pansal, Pansa blanca B. (b) Authorized vine varieties: - Cabernet Franc N, - Cabernet Sauvignon N, - Chardonnay B, - Chenin B, - Garnacha blanca B, - MalvasÃ ­a, Subirat parent B, - MalvasÃ ­a de Sitges, MalvasÃ ­a grossa B, - Mazuela, CrusillÃ ³, SamsÃ ³ N, - Merlot N, - Monsatrell, Morastell, Garrut N, - Moscatel de AlejandrÃ ­a, Moscatel de MÃ ¡laga B, - Pedro XimÃ ©nez B, - Picapoll negro N, - Pinot noir N, - Riesling B, - Sauvignon Blanc B, - Sumoll B, - Sumoll N, - Trepat N, - Vinyater B.' 9. Comunidad AutÃ ³noma de Baleares Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Callet N, - Manto negro N, - Moll, Pensal blanca, Prensal B. (b) Authorized vine varieties: - Cabernet Sauvignon N, - Chardonnay B, - Fogoneu N, - Viura, Macabeo B, - Merlot N, - Monastrell N, - Moscatel B, - Parellada B, - Tempranillo N.' 10. Comunidad AutÃ ³noma de Castilla y LeÃ ³n Provincias: Avila, Burgos, LeÃ ³n, Palencia, Salamanca, Segovia, Soria, Valladolid y Zamora: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Albillo B, - Garnacha tinta N, - MalvasÃ ­a, Rojal B, - MencÃ ­a N, - Moscatel de grano menudo B, - Prieto Picudo N, - Tempranillo, Tinto fino, Tinto del paÃ ­s N, - Tinto de Toro N, - Verdejo B, - Viura, Macabeo B. (b) Authorized vine varieties: - Cabernet Sauvignon N, - Chelva B, - DoÃ ±a Blanca B, - Garnacha raoja N, - Garnacha tintorera N, - Godello B, - Juan GarcÃ ­ N, - Malbec N, - Merlot N, - Negral N, - Palomino B, - Rufete N, - Sauvignon blanco B.' 11. Comunidad AutÃ ³noma de Madrid Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Albillo B, - Garnacha tinta N, - Malvar B, - Tempranillo, Cencibel, Tinto Fino N. (b) Authorized vine varieties: - AirÃ ©n B, - Cabernet Sauvignon N, - Merlot B, - Parellada B, - TorrontÃ ©s B, - Viura B.' 12. Comunidad AutÃ ³noma de Castilla - La Mancha Provincias: Albacete, Ciudad Real, Cuenca, Guadalajara, Toledo: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - AirÃ ©n B, - Albillo B, - Coloraillo N, - Garnacha tinta N, - Garnacha tintorera N, - Malvar B, - Merseguera, Meseguera B, - Monastrell N, - Moscatel de grano menudo B, - Pedro XimÃ ©nez B, - Tempranillo, Cencibel, Jacivera N, - Tinto Velasco N, - TorrontÃ ©s Aris B, - Viura B. (b) Authorized vine varieties: - Bobal N, - Cabernet Sauvignon N, - Chardonnay B, - Frasco N, - Pardillo, Marisancho B, - Merlot N, - Moravia agria N, - Moravia dulce, Crujidera N, - Negral, Tinto basto N.' 13. Comunidad Valenciana Provincias: Alicante, CastelloÃ ± y Valencia Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Garnacha tina, Gironet N, - Garnacha tintorera, Tintorera N, - MalvasÃ ­a, Subirat B, - Merseguera, Exquitsagos, Verdosilla B, - Monastrell N, - Moscatel de AlejandrÃ ­a, Moscatel de MÃ ¡laga B, - Pedro XimÃ ©nez B, - Planta fina de Pedralba, Planta Angort B, - Tempranillo, Tinto fino N, - Viura, Macabeo B. (b) Authorized vine varieties: - AirÃ ©n, Forcallat blanca B, - Bobal N, - Bonicaire, Embolicaire N, - Cabernet Sauvignon N (109)(), - Chardonnay B (110)(), - Merlot N (111)(), - Pinot Noir N (112)(), - Planta nova, Tardana B, - TortosÃ ­ B, - Verdil B.' 14. Comunidad AutÃ ³noma de La Region de Murcia Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - AirÃ ©n B, - Garnacha tinta N, - Merseguera, Meseguera B, - Monastrell N, - Moscatel de AlejandrÃ ­a, Moscatel de MÃ ¡laga B, - Pedro XimÃ ©nez B, - Tempranillo, Cencibel N, - Verdil B, - Viura, Macabeo B. (b) Authorized vine varieties: - Bonicaire N, - Cabernet Sauvignon N, - Forcallat blanca B, - Forcallat tinta N, - Garnacha tintorera N, - MalvasÃ ­a B, - Merlot N, - Moravia dulce, Curjidera N.' 15. Comunidad AutÃ ³noma de Extremadura Provincias: Badajoz y CÃ ¡ceres: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Alarije B, - Borba B, - Cayetana blanca B, - Garnacha tinta N, - Pardina, Hoja vuelta B, - Tempranillo, Cencibel, Tinto Fino N, - Viura, Macabeo B. (b) Authorized vine varieties: - Bobal N, - Cabernet Sauvignon N, - Chardonnay B, - Chelva, Montua B, - Eva, Beba de los Santos B, - Graciano N, - Malvar B, - Mazuela N, - Merlot N, - Monastrell N, - Parellada B, - Pedro XimÃ ©nez B, - Syrah N (113)(), - Verdejo B.' 16. Communidad AutÃ ³noma de AndalucÃ ­a Provincias: AlmerÃ ­a, CÃ ¡diz, CÃ ³rdoba, Granada, Huelva, JaÃ ©n, MÃ ¡laga, Sevilla: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - BaladÃ ­ verdejo B, - Garrido fino B, - ListÃ ¡n B, - Moscatel de AlejandrÃ ­a, Moscatel de MÃ ¡laga B, - Palomino Fino B, - Pedro XimÃ ©nez B. (b) Authorized vine varieties: - AirÃ ©n, LairÃ ©n B, - CalagraÃ ±o, JaÃ ©n B, - Chelva, Montua, Uva Rey B, - Doradilla B, - Garnacha tinta N, - Molinera N, - Mollar cano N, - Monastrell N, - Moscatel de grano menudo, Moscatel morisco B, - Perruno B, - Rome N, - Tempranillo N, - TorrontÃ ©s B, - Vijiriego, Vijariego B, - Zalema B.' 17. Comunidad AutÃ ³noma de Canarias Provincias: Las Palmas y Santa Cruz de Tenerife: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Bermejuela, Marmajuelo B, - Breval B, - Gual B, - ListÃ ¡n negro, AlmuÃ ±eco N, - MalvasÃ ­a B, - MalvasÃ ­a rosada N, - Moscatel, Moscatel de MÃ ¡laga B, - Negramoll, Mulata N, - Pedro XimÃ ©nez B, - Verdello B, - Vijariego, Diego B. (b) Authorized vine varieties: - Albillo B, - Bastardo blanco, Baboso blanco B, - Bastrado negro, Baboso negro N, - Burrablanca B, - Forastera blanca, Doradilla B, - ListÃ ¡n Blanco B, - Moscatel negro N, - Sabro B, - Tintilla N, - TorrontÃ ©s B, - Vijariego negro N.' VIII. In Title I, subtitle 1, point 'X. PORTUGAL' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): 1. Entre Douro e Minho: - the following varieties are added to the category of authorized vine varieties: Chenin blanc and Merlot T. The following varieties are deleted from the category of authorized vine varieties: Douradinha B and Azal Espanhol T. 2. TrÃ ¡s-Os-Montes: - in the category of recommended vine varieties, the variety Moscatel Galego B is replaced by Moscatel de Bago MiÃ ºdo B, - the variety PraÃ §a B is added to the category of authorized vine varieties. The varieties Chardonnay B and Carnal B are deleted from that category. The following varieties should be replaced: Gouveio Vermelho V by Gouveio Vermelho R, Mourisco TrevÃ µes T by Mourisco de TrevÃ µes T, Moscatel Galego Tinto T by Moscatel Tinto T, Rabigato FrancÃ ªs B by Rabigato Branco B, and Tinta TabuaÃ §o T by Tinta de TabuaÃ §o T. 3. Beira Litoral: - in the category of recommended vine varieties, the variety Dona Branca B is replaced by D. Branca B, - the following varieties are deleted from the category of authorized vine varieties: Bical B and Douradinha B. The following varieties are added: Alvar Branco B, Negra Mole T and Xara T. The following varieties are replaced: Alicante Branco T by Alicante Branco B and Arinto de trÃ ¡s-Os-Montes B by Arinto do Interior B. 4. Beiria Interior: - the following varieties are deleted from the category of authorized vine varities: Barcelo B and Douradinha B. The following varieties are added: Touriga Francesa T and Merlot T. The following varieties are replaced: Bastardo Espanhol T by Bastardo Tinto T, Dona Branca B by D. Branca B, Rabo de Ovelha T by Rabo de Ovelha Tinto T and Arinto de trÃ ¡s-Os-Montes B by Arinto do Interior B. 5. Ribatejo e Oeste: - the following varieties are added to the category of recommended vine varieties: Galego Dourado B and Preto Martinho T. The variety Moscatel Galego B is replaced by Moscatel de Bago MiÃ ºdo B, - the variety Negra Mole Tinta T is added to the category of authorized vine varieties. The following varieties are replaced: Tinta Carcalha T by Tinta Carvalha T, Monvedro de Sines T by Bonvedro T and Roupeiro de AlcobaÃ §a B by Roupeiro Branco B. The variety Galego Dourado B is deleted from that category, - in the category of temporarily authorized vine varieties the variety Tinta de AlcobaÃ §Ã T is replaced by Tinta de Alcoa T. 6. Alentejo: - the variety cornichon T is deleted from the category of authorized vine varieties. The variety Merlot T is added. 7. Algarve: - in the category of recommended vine varieties the following varieties are replaced: Boal Branco do Algarve B by Boal B, and Monvedro do Algarve T by Monvedro Tinto T, - the variety D. Branca B is added to the category of authorized vine varieties. The following varieties are replaced: MonteÃ ºdo do Algarve B by MonteÃ ºdo Branco B, Moscatel Galego B by Moscatel de Bago MiÃ ºdo B and Crato Espanhol B by Crato B. 8. Madeira: - the variety Spaetburgunder T is deleted from the category of authorized vine varieties. The variety Pino Tinto T is added to the category. The following varieties are replaced: Alvarinho LilÃ ¡s B by Alvarinho LilÃ ¡z B, CampanÃ ¡rio B by CampanÃ ¡rio T, Sauvignon Blanc B by Sauvignon B, Bastardo Espanhol T by Bastardo Tinto T and Malvasia CÃ ¢ndida Romana B by Malvasia CÃ ¢ndida Branca B. 9 AÃ §ores: - in the category of recommended vine varieties, the variety Galego Dourado B is replaced by Galego Rosado R, - in the category of authorized vine varieties, the variety Alvarinho LilÃ ¡s B is replaced by Alvarinho LilÃ ¡z B, and Tinta de AlcobaÃ §Ã T by Tinta de Alcoa T. IX. In Title II, point 'II. GREECE' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order): 1. Nomoi Evroy (Evros), Rodopis (Rodopi), Xanthis (Xanthi), Dramas (Drama), Serron (Serres): - the variety Calmeria B is added to the category of authorized vine varieties. 2. Nomos Kavalas (Kavala): - the following varieties are added to the category of recommended vine varieties: Attiki (Attiki) N, Moschato Amvorgoy (Moschato Amvourgou) B and Rozaki mavr (Rozaki Mavro) N, - the variety Perlette B is added to the category of authorized vine varieties, - the following varieties are deleted from the category of authorized vine varieties: Moschato Amvoyrgoy (Moschato Amvourgou) B, Rozaki mavro (Rozaki Mavro) N. 3. Nomoi Thessalonikis (Thessaloniki), Chalkidikis (Kalkidiki), Pierias (Pieria), Kilkis (Kilkis): - the following varieties are added to the category of recommended vine varieties: Attiki (Attiki) N, Ellas (Ellas) B and Perlette B, - the following varieties are deleted from the category of authorized vine varieties: Ellas (Ellas) B, Perlette B. 4. Nomoi Imathias (Imathia), Pellis (Pella), Florinis (Florina), Kastorias (Kastoria), Kozanis (Kozani), Grevenon (Grevena) - the following varieties are added to the category of recommended vine varieties: Alphonse LavallÃ ©e N, Cardinal, Opsimos Edessis (Opsimos Edessis) B. - the variety Opsimos Edessis (Opsimos Edessis) B is deleted from the category of authorized vine varieties. 5. Nomos Larisis (Larisa): - the following varieties are added to the category of recommended vine varieties: Attiki (Attiki) N, Moschato Amvoyrgoy (Moschato Amvourgou) N, - the following varieties are added to the category of authorized vine varieties: Perlon N (114)(), Nevado B (115)(), Aurora B (116)(), - the variety Moschato Amvoyrgoy (Moschato Amvourgou) N is deleted from the category of authorized vine varieties. 6. Nomoi Magnisias (Magnisia), Karditsis (Karditsa), Trikalon (Trikala), Fthiotidos (Fthiotida): - the following varieties are added to the category of recommended vine varieties: Alphonse LavallÃ ©e N, Attiki (Attiki) N, Italia B. 8. Nomoi Korinthias (Korinthia), Achaias (AchaÃ ¯a): - the variety Attiki (Attiki) N is added to the category of recommended vine varieties. 9. Nomoi Argolidos (Argolida), Arkadias (Arkadia), Lakonias (Lakonia), Messinias (Messinia), Ileias (Ilia), Zakynthoy (Zakinthos), Kefallinias (Kefallinia), Aitoloakarnanias (Etolia-Akarnania), Fokidos (Fokida): - the following varieties are added to the category of recommended vine varieties: Soyltanina (Soultanina) B, Victoria B. 10. Nomoi Evvoias (Evvia), Kykladon (Kyklades), and Dodekanisoy (Dodekanisa): - the following varieties are added to the category of authorized vine varities: Calmeria B, Moschato Alexandreias (Moschato Alexandrias) B, Victoria B. 11. Nomoi Voiotias (Viotia), Attikis (Attiki), Peiraios (Pireas), Lesvoy (Lesvos), Chioy (Khios), Samoy (Samou): - the following varieties are added to the category of recommended vine varieties: Attiki (Attiki) N, Aetonychi (Aetonychi) B, Fraoyla (Fraula) Rs, Soyltanina (Soultanina) B, Victoria B. 12. Nomoi Lasithioy (Lasithi), Irakleioy (Iraklio), Rethymnis (Rethimno), Chanion (Khania): - the variety Attiki (Attiki) N is added to the category of recommended vine varieties, - the variety Rozaki mavro (Rozaki Mavro) N is added to the category of authorized vine varieties. X. In Title II, point 'IV. ITALY' is amended as follows: 14. Regione Abruzzo: - the following varieties are added to the category of recommended vine varieties: Alphonse LavallÃ ©e N and Lattuario nero N. XI. In Title II, point 'IV. SPAIN' is amended as follows: Points (a) and (b) are replaced by the following: '(a) Recommended vine varieties: - Albillo B, - Aledo B, - Alfonso LavallÃ ©e N, - Cardinal N, - Calop B, - CorazÃ ³n de Cabrito, Teta de vaca B, - Quiebratinajas, Pizzutello N, - Chasselas dorada, Franceset B, - Chelva, Montua B, - Dominga B, - Eva, Beba de los Santos B, - Imperial, NapoleÃ ³n, Don Mariano N, - Italia B, - Leopoldo III N, - Molinera N, - Moscatel de AlejandrÃ ­a, Moscatel de MÃ ¡laga B, - Naparo N, - Ohanes B, - Planta mula N, - Planta nova, Tardana, TortozÃ ³n B, - Ragol N, - Reina de las ViÃ ±as B, - Roseti, Rosaki, Regina, Dattier de Beyrouth B, - Sultanina B, - Valenci blanco B, - Valenci tinto N. (b) Authorized vine varieties: - Autum Black N, - Autum Seedless B, - Black Rose N, - Blush Seedless B, - Calmeria B, - Centenial Seedless B, - Christmas Rose N, - Dabouki B, - Dawn Seedless B, - DoÃ ±a Maria B, - Early Muscat B, - Early Superior Seedless, Sugra five B, - Emerald Seedless B, - Exotic N, - Flame Seedless N, - Gold B, - Matilde B, - Perlette B, - Queen N, - Red Globe N, - Ruby Seedless N, - Superior Seedless, Sugra one B'. XII. In Title II, point 'VII. PORTUGAL' is amended as follows (the vine varieties are to be inserted in the correct place in the alphabetical order: - in the category of recommended vine varieties, the following varieties are replaced: Moscatel de MÃ ¡laga B by Moscatel de SetÃ ºbal B and Ruby Seedless T by Ruby Seedless T, - the variety Ferral de Mesao Frio T is added to the category of authorized vine varieties. The following varieties are replaced: DauphinÃ © R by Dauphine B, Dedo de Dama R by Dedo de Dama T, Emperor T by Emperor R, Moscatel Fino by Moscatel Fino B and Thomuscat T by Thommuscat T. XIII. In Title III, B, point 'III. SPAIN', point (a) is replaced by the following: '(a) Recommended vine varieties: - Moscatel B and Sultanina B'. XIV. In Title III, B, point 'IV. PORTUGAL': 1. in respect of the production of grape spirits: - in the category of recommended vine varieties, the variety SeminÃ ¡rio B is replaced by Malvasia Rei B, 3. in respect of the production of dried grapes: - in the category of authorized vine varieties, the variety Thomuscat T is replaced by Thommuscat T. XV. In Title IV, B, point 'V. SPAIN' - the variety: 5 A MartÃ ­nez Caporta = AutofecundaciÃ ³n de 41-B; abrÃ ©viation A MZ is replaced with the following: '5 A MartÃ ­nez Zaporta = AutofecundaciÃ ³n de 41-B; abrÃ ©viation A MZ'. XVI. In Title IV, B, point 'IV. PORTUGAL' - the following varieties are deleted from the category of recommended rootstock varieties: Teleki 5 BB, 5C Geisenheim and Teleki 8 B, - in the category of authorized rootstock varieties, the following varieties are replaced: Barco do Portos by Barco do Porto, Cascavelos by Cascavel, Filipe Peludo by Filipe, Peludo and 31-5 by 31 R. XVII. In the Annex to Regulation (EEC) No 3800/81: - note (11) ist replaced by the following text: '(11) Recommended or authorized exclusively in the communes of Illingen, Knittlingen, Maulbronn, Muehlacker, OElbronn, OEtisheim and Sternenfels in the Enzkreis, in the commune of Oberderdingen in the Landkreis Karlsruhe, and in the commune of Neckar-Odenwelk-Kreis.', - note (13) is replaced by the following: '(13) Recommended exclusively in the Landkreise Konstanz and Waldshut.', - note (14) is replaced by the following: '(14) Recommended in the Regierungsbezirk Freiburg with the exception of the Landkreise Konstanz and Waldshut.', - note (15) is replaced by the following: '(15) Recommended exclusively in the Main-Tauber-Kreis and in the communes of Krautheim and Schoental in the Hohenlohekreis.', - note (16) is replaced by the following: '(16) Recommended in the Regierungsbezirk Stuttgart with the exception of the Main-Tauber-Kreis and the communes of Krautheim and Schoental in the Hohenlohekreis.', - note (17) is replaced by the following: '(17) Recommended exclusively in the Bodenseekreis and the Landkreis Ravensburg.', - note (33) is deleted, - the following note is added: '(64) Recommended exclusively in the island of Ikaria.'. (1)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89.(2)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89.(3)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89.(4)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89.(5)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89.(6)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89.(7)() Variety inserted in the classification with effect from 1 September pursuant to Article 11 (1) (b) of Regulation (EC) No 2389/89.(8)() Variety inserted in the classification with effect from 1 September pursuant to Article 11 (1) (b) of Regulation (EC) No 2389/89.(9)() Variety inserted in the classification with effect from 1 September pursuant to Article 11 (1) (b) of Regulation (EC) No 2389/89.(10)() Variety inserted in the classification with effect from 1 September pursuant to Article 11 (1) (b) of Regulation (EC) No 2389/89.(11)() Variety inserted in the classification with effect from 1 September 1994 pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89.(12)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article (11) (1) (b) of Regulation (EEC) No 2389/89.(13)() Variety inserted in the classification with effect from 1 September 1994, pursuant to Article (11) (1) (b) of Regulation (EEC) No 2389/89.